Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-319
              Lower Tribunal Nos. 20-273 AP, 11-27644 SP
                          ________________


          United Automobile Insurance Company, etc.,
                                  Appellant,

                                     vs.

             Best American Diagnostic Center, Inc.,
                   a/a/o Jorge L. Fernandez,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Ayana
Harris, Judge.

     Michael J. Neimand, for appellant.

     David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); and
Marks & Fleischer, P.A., and Gary Marks (Fort Lauderdale), for appellee.


Before LOGUE, HENDON, and LOBREE, JJ.

     PER CURIAM.
      We reverse and remand consistent with our recent decision in United

Automobile Insurance Co. v. Millennium Radiology, LLC, 47 Fla. L. Weekly

D175 (Fla. 3d DCA Jan. 12, 2022) (“Millennium’s ‘identity’ is not the same

in each of these cases against United Auto; Millennium draws its identity

from its assignor from case to case. The identity element of collateral

estoppel, therefore, is not satisfied.”).

      Reversed and remanded.




                                        2